Citation Nr: 1412792	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-22 854	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Committee on Waivers and Compromises of the Debt Management Center, in Philadelphia, Pennsylvania.  


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA disability compensation benefits for a dependent. 

(The issue of entitlement to a compensable rating for bilateral hearing loss is addressed in a separate decision.)

  
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran retired from active duty in July 1993 after over 20 years of service.  

This matter is on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA), Committee on Waivers and Compromises of the Debt Management Center in Philadelphia, Pennsylvania.  


FINDINGS OF FACT

1.  Prior to October 1, 2005, the overpayment of VA disability compensation benefits was an unjust enrichment to the Veteran, and continued collection of the indebtedness would not defeat the purpose VA pension benefits or be otherwise inequitable, and the Veteran was at fault in the creation of the overpayment.

2.  As of October 1, 2005, the overpayment of VA disability compensation benefits was not an unjust enrichment to the Veteran, and continued recovery of those benefits would defeat the purpose of such benefits.  


CONCLUSIONS OF LAW

1.  The overpayment of VA disability compensation prior to October 1, 2005 was an unjust enrichment, and recovery of the overpayment of VA benefits for this period of time is not against equity and good conscience.  38 U.S.C.A. §§ 5107, 5302(a) (West 2002 & Supp. 2012); 38 C.F.R. §§ 1.963(a), 1.965(a) (2013).

2. The overpayment of VA disability compensation since October 1, 2005 was not due to fraud, misrepresentation or bad faith of the Veteran, and recovery of the overpayment of VA benefits for this period of time would be against equity and good conscience.  38 U.S.C.A. §§ 5107, 5302(a) (West 2002 & Supp. 2012); 38 C.F.R. §§ 1.963(a), 1.965(a) (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue on appeal concerns an overpayment in disability compensation benefits for a dependent made to the Veteran based on a change in marital status.  Specifically, for the relevant period on appeal, the Veteran was in receipt of a 40 percent combined disability rating prior to January 23, 2002, a 50 percent rating for the period from January 23, 2002, to August 15, 2008, and a 60 percent eating since August 15, 2008.  During that time, he was married to his first wife from December 11, 2000, until their divorce on February 6, 2002.  He then married his second wife on October 1, 2005.  There is not dispute of the legal validity of either marriage.  

Additional monthly compensation is provided for married veterans who have a combined service-connected disability rating of 30 percent or greater.  38 C.F.R. § 3.4(b)(2) (2013).  That enhanced benefit was paid to the Veteran since his first marriage in December 2000 until June 2010, when VA received notice from the Veteran, apparently for the first time, that he was no longer married to his first wife and had remarried.  The change in the Veteran's marital status following a divorce is effective the last day of the month in which the divorce occurred for divorces on or after October 1, 1982.  38 C.F.R. § 3.501(d)(2) (2013).  However, the effective date of an increase in benefits due to a marriage shall be the date the Veteran notifies VA or, if notification is within one year of the marriage, the date of the event.  38 U.S.C.A. § 5110(n) (West 2002 & Supp. 2013).  Since he did not provide notice of his remarriage until July 23, 2010, more than one year after remarriage, the Veteran was unmarried for VA purposes for the period from February 6, 2002, to July 23, 2010.  

Since the Veteran had received benefits as if he were married for the entire period, the RO determined that an overpayment in the amount of $7,064.00 had been created.  A notation in the August 2011 statement of the case indicates that the debt was reduced to $6,891.00.  The RO informed the Veteran in October 2010 of a proposal to reduce benefits for that period of time and, in February 2011, he requested that the amount he had been overpaid be waived, based on the fact that it had not been created based on fraud or intentional misrepresentation, and his unawareness that his benefits were related to his marital status.  He has also asserted that the amount of the overpayment was erroneous, and should be "around $2,400.00."  

In an April 2011 decision, the Committee on Waivers and Compromises denied the request for a waiver, concluding that the debt had been created based on the Veteran's failure to timely notify VA of his divorce from his first wife in 2002, and that a reasonable payment plan for the outstanding debt was within his means.  The Veteran disagrees with both the calculated amount of the debt and the denial of a waiver.  

The Board finds that a waiver of recovery of overpayment indebtedness is warranted for a part of the period on appeal.  Recovery of overpayments of any benefits made under the laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and if the recovery of the indebtedness from the payee who received the benefits would be against equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963(a), 1.965 (2013).

The standard of equity and good conscience will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the VA's right of debt recovery.  The elements for consideration are:  (1) fault of debtor, where actions of the debtor contribute to creation of the debt; (2) balancing of faults, weighing fault of debtor against VA fault; (3) undue hardship, whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment, failure to make restitution would result in unfair gain to the debtor; (6) changing position to one's detriment, reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 C.F.R. § 1.965(a) (2013).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in favor of the claimant in each such issue.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013).

In this case, the evidence indicates that the Veteran did not advise VA of his current marital status until approximately five years after he married his second wife.  Despite his assertion that he did not know that he had to inform VA of his marital status, the rating decisions sent to him in July 2002 and June 2009, both of which increased his combined disability rating, specifically state that he must let VA know "right away" of any change in his marital status.  In short, it was his responsibility to keep VA informed of his marital status, and he did not do so in a reasonably timely manner.  

However, the Veteran's failure to notify VA of his 2005 marriage until 2010 does not necessarily mean he was unjustly enriched by this failure.  The record is clear that he was legally married on October 1, 2005 and would have been entitled to the benefits of 38 C.F.R. § 3.4(b)(2) (2013), from that date if VA had been properly notified.  Had he notified VA within one year of his new marriage, there would be no overpayment created for that period.  Moreover, to require recovery of that debt would defeat the purpose of the benefits for dependents, which is to support those dependents.  The Veteran did have a legal spouse as of October 1, 2005.  Therefore, the Board determines that a waiver of recovery of indebtedness should be granted for that portion of the debt that accrued as of October 1, 2005, the date of his second marriage.  There was no unjust enrichment of benefits received after that date and to recover the debt would defeat the purpose of the debt.  The Board has weighed those factors against the fault of the Veteran in the creation of the debt, but finds in equity that wavier of recovery of the debt accrued on and after October 1, 2005, should be granted.

As for the period prior to October 1, 2005, the Board finds that a waiver of recovery of indebtedness should be denied.  First, the Veteran was properly informed that he must inform VA of any change in his marital status "right away."  There is no evidence that he attempted to notify VA of his change of marital status in a timely manner, and the Board finds it unreasonable that he would not have known that was his responsibility.  Moreover, since he was not married for the period after his divorce from his first wife until remarriage on October 1, 2005, he would be unjustly enriched by retaining these benefits.  Recovery would not defeat the purpose of the dependents benefits because he did not have a spouse dependent to support.  He is overwhelmingly at fault in creation of the debt.

Additionally, according to the Veteran's financial status report submitted in February 2011, it does not appear that recouping the debt incurred for the period prior to October 1, 2005 would result in an undue hardship.  In fact, the Veteran acknowledged that he could reasonably pay $400 on a monthly basis toward the debt.  Finally, the Board places high probative value in in statements from February 2011 and May 2011, where the Veteran has acknowledged that any supplemental benefits he received while unmarried from on February 6, 2002, to his remarriage would have been in error.  

Therefore, the Board concludes that a waiver of recovery of the debt incurred on and since October 1, 2005, should be granted, as he was not truly unjustly enriched by receiving benefits, and recouping these benefits would be contrary to the intent of the benefits.  However, as the Veteran as by his own admission improperly received benefits while he was unmarried prior to October 1, 2005, he was unjustly enriched during that period of time and there is no indication that repaying this debt would be an undue hardship.  The appeal is denied to this extent.  


ORDER

A waiver of recovery of an overpayment of VA disability compensation benefits for a dependent for that portion of the debt accrued prior to October 1, 2005, is denied.  

A waiver of recovery of an overpayment of VA disability compensation benefits for a dependent for that portion of the debt accrued on and after October 1, 2005, is granted.  


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


